In an action to re*528cover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Price, J.), dated February 17, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment, the defendants failed to make a prima facie showing of entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Questions of fact exist as to whether the defendants were negligent and, if so, whether their negligence was a proximate cause of the injuries allegedly sustained by the plaintiff Alicia Campis Dominguez (see Carew v Urological Surgeons of Long Is., 292 AD2d 484 [2002]).
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint.
The defendants’ remaining contention is without merit. Krausman, J.E, Mastro, Rivera and Skelos, JJ., concur.